PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on May 7, 2014, in Duval County Circuit Court case number 2013-CF-001151, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. The court notes that the lower tribunal has appointed *493the Office of the Public Defender to represent petitioner in the appeal authorized by this opinion.
VAN NORTWICK, CLARK, and SWANSON, JJ., concur.